Citation Nr: 0528056	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-19 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include whether the new and 
material evidence standard applies to the case.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
a claim of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  An unappealed April 1984 RO rating decision denied a 
claim for service connection for PTSD on the basis that PTSD 
had not been diagnosed.

2.  Additional evidence submitted since the RO's April 1984 
decision is new and material as it includes a diagnosis of 
PTSD.

3.  The preponderance of the evidence demonstrates that the 
veteran does not currently manifest PTSD.


CONCLUSIONS OF LAW

1.  The RO's April 1984 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 4005 (1982); 38 C.F.R. 
§§ 3.104(a), 19.129(a) (1983).

2.  The evidence added to the record subsequent to the RO's 
April 1984 rating decision denying service connection for 
PTSD is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for service connection for PTSD (reopened 
claim) are not met.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for PTSD.  
The RO's April 2000 rating decision acknowledged a previous 
final decision on the claim in an April 1984 rating decision, 
and appears to have reopened and denied the claim on the 
merits.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

An RO decision dated April 1984 denied a claim for service 
connection for PTSD on the basis that PTSD had not been 
diagnosed.  The RO notified the veteran of this decision by 
letter dated April 30, 1984, but the veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 4005 (1982); 38 C.F.R. 
§§ 3.104(a), 19.129(a) (1983) (a Notice of Disagreement (NOD) 
shall be filed with the agency of original jurisdiction 
within 1 year from the date that the agency mails notice of 
the determination).  An unappealed determination of the 
agency of original jurisdiction is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2004).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  However, if the claimant 
can thereafter present new and material evidence, the claim 
shall be reopened and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  This 
appeal ensues from the RO's April 2000 rating decision which 
denied the PTSD claim on the basis that the evidence did not 
show a confirmed diagnosis of PTSD which would permit a 
finding of service connection.  

The Board notes that VA revised the standard for adjudicating 
new and material evidence claims in 2001.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  The revised standard only applies to 
claims received on or after August 29, 2001.  Id.  The 
current appeal must be considered under the older criteria 
that defines evidence as new when it is not merely cumulative 
or redundant of other evidence previously of record.  
Material evidence is evidence which bears directly and 
substantially upon the specific issue at hand and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is presumed credible for the purposes of 
reopening unless it is inherently false or untrue.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Service connection for PTSD more specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., 1994 (DSM-IV), see 38 C.F.R. 
§ 4.125(a) (2004); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2004); Cohen v. Brown, 10 Vet. App. 128 (1997).  

As addressed below, the dispositive issue in this case is 
whether the veteran currently manifests PTSD.  The veteran 
bears the burden of presenting and supporting his claim for 
benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its 
evaluation, the Board shall consider all information and lay 
and medical evidence of record.  38 U.S.C. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  Id.  The benefit of the doubt 
rule, however, does not apply to a new and material evidence 
analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a),
as follows: 

(1)  Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
Competent medical evidence may also mean 
statements conveying sound medical principles 
found in medical treatises.  It would also include 
statements contained in authoritative writings 
such as medical and scientific articles and 
research reports or analyses.

(2)  Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a 
lay person.

Evidence before the RO in April 2000 included a psychiatric 
examination dated February 21, 1984.  Without benefit of the 
claims folder, the examiner found the veteran mostly 
depressed and without any classical symptoms for PTSD, and 
diagnosed him with dysthymic disorder, schizoid personality 
and alcohol abuse with a history of hallucinations.

Evidence of record since the RO's 2000 decision includes a 
July 2000 diagnosis of PTSD by Dr. Juarbe.  Dr. Juarbe 
indicated that the veteran suffered from recurrent nightmares 
and wakes up screaming.  He hears his wounded friends crying 
for help and feels guilty because he was unable to help a 
friend that was killed.  This evidence has not been 
previously considered, and is material as it cures the 
previous evidentiary defect of no competent evidence of a 
current PTSD disability.  With new and material evidence 
presented since April 2000, the claim is reopened.  The claim 
is resolved favorably only to this extent.  

Having reopened the claim, the Board now reviews the entire 
record, including old and new evidence, to determine whether 
service connection is warranted.  The RO appears to have 
reviewed the claim on the merits, and the Board finds that no 
prejudice accrues to the veteran reviewing the claim on the 
merits at this time.  See Jackson v. Principi, 265 F. 3d. 
1366, 1371 (Fed. Cir. 2001) (claimant was not prejudiced by 
the fact that the Board refused to reopen a claim on the same 
basis that the RO denied the claim on the merits). 

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  Evidence 
supportive of the claim includes an opinion from Dr. Juarbe 
that the veteran suffers from PTSD.  The examination report, 
dated January 2000, reports the veteran's current symptoms 
such as recurrent nightmares of combat situations, hearing 
wounded friends crying for help, survivor guilt, avoidance of 
war reminders, and anxiousness.  The record includes VA 
outpatient treatment records, dated August 1990, noting that 
the veteran should be evaluated to rule out (R/O) a PTSD 
diagnosis.  On the other hand, the evidence of record 
includes the March 2001 report of a VA PTSD examination 
conducted by two examining psychiatrists who, upon review of 
the veteran's evaluations, records and history, determined 
that he did not fulfill the diagnostic criteria for PTSD.

The Board finds that the most probative evidence in this case 
consists of the extensive VA PTSD examination conducted in 
March 2001.  This is an opinion from two VA examiners who, 
upon review of the veteran's evaluations, records and 
history, determined that he did not fulfill the diagnostic 
criteria for PTSD.  The history of record included a March 
1984 VA psychiatric examination concluding that the veteran 
did not have any of the classical PTSD symptoms, VA clinic 
records only reflecting an assessment that an evaluation be 
conducted to rule out a diagnosis of PTSD, and the PTSD 
diagnosis offered by Dr. Juarbe.  Based upon all of this 
evidence and information, the examiners diagnosed the veteran 
with Axis I: depressive disorder, NOS, mild and specifically 
found that the veteran did not meet the criteria for a PTSD 
diagnosis.  Notably, it does not appear that Dr. Juarbe 
reviewed the veteran's claims file prior to drawing his or 
her conclusion as to diagnosis.  Nor does it appear that Dr. 
Juarbe has been involved in the veteran's ongoing care as the 
veteran specifically denies current medical treatment. 


In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a March 2001 letter, the RO 
notified the veteran that he needed to "[s]end us medical 
evidence showing that you are presently suffering from PTSD; 
diagnosis should meet the requirements of the DSM IV 
("Diagnostic and Statistical Manual of Mental Disorders)."  
A previous letter in March 2000 advised him that specific 
evidence needed to substantiate his claim required "1) 
Medical evidence of a current PTSD disability.  2) Medical or 
lay evidence of an in-service stressor.  3) Medical evidence 
of a nexus, or link, between service and the current PTSD 
disability" (emphasis original).  This letter advised the 
veteran that, if he provided information about the sources of 
evidence or information pertinent to the claim, to include 
medical or employment records, or records of other government 
agencies, then VA would make efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim by submitting the 
necessary evidence and/or information.  This letter also 
asked the veteran to send in any other evidence that he 
wanted VA to consider in adjudicating his claim.

The issue on appeal is limited to the dispositive issue as to 
whether the veteran currently manifests PTSD.  As indicated 
above, the veteran has been advised of the specific evidence 
and/or information deemed necessary to substantiate this 
factor.  The veteran has demonstrated his understanding of 
the evidentiary and development requirements by submitting a 
competent medical opinion speaking to the dispositive issue 
on appeal.  On this record, the Board finds that there has 
been substantial compliance with VA's notice requirements.  
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
multiple communications of record, to include a March 2000 
letter referring to the well grounded standard.  At bottom, 
what the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

Here, the Board finds that the purposes of the VCAA notice 
requirements have been met as the veteran has demonstrated 
his understanding as to the evidence and information 
necessary to establish a current diagnosis of PTSD.  As such, 
any error in not providing a single notice to the appellant 
covering all content requirements, or the lack of language 
specifically complying with the requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159, was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield, 19 Vet. App. 103 
(2005).  There is no indication that any aspect of the VCAA 
compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records and VA treatment notes 
identified by the veteran as relevant to his claim on appeal.  
The veteran has not authorized VA to obtain any private 
medical records on his behalf.  VA has also obtained VA 
examination and opinion, conducted by two examiners with 
benefit of review of the claims folder, as necessary to 
substantiate the claim.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 4.2 (2004).  There is no reasonable possibility 
that any further assistance to the veteran would be capable 
of substantiating his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted on the issue 
of service connection for PTSD, the claim is reopened.  

The claim of entitlement to service connection for PTSD is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


